Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00260-CV

                  ONE (1) 1992 CHEVROLET PK, VIN 1GCEC14Z4NE164549,
                                      Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-13890
                              Honorable Peter A. Sakai, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 27, 2015

AFFIRMED

           Following the driver’s arrest for felony driving while intoxicated, the State filed an asset

forfeiture proceeding against the driver’s 1992 Chevy pickup truck, VIN 1GCEC14Z4NE164549.

The State’s motion for summary judgment was granted by the trial court and the vehicle’s owner

appealed. We affirm the trial court’s judgment.
                                                                                  04-14-00260-CV


                          FACTUAL AND PROCEDURAL BACKGROUND

A.     August 18, 2012 Arrest

       On August 18, 2012, Timothy Edward Knoeppel was involved in an accident. San Antonio

Police Officer James Caviness witnessed Knoeppel drive the pickup truck away from the accident

and park the vehicle at a nearby apartment complex. Officer Caviness requested assistance and

San Antonio Police Officer Felicia Martinez began an investigation. Knoeppel exhibited signs of

intoxication and Officer Martinez conducted several field sobriety tests. After determining

Knoeppel was intoxicated, Officer Martinez arrested Knoeppel for DWI. Knoeppel consented to

a blood draw and the Bexar County Medical Examiner’s Officer determined Knoeppel’s blood

alcohol concentration was 0.14 grams of alcohol per deciliter of blood. Based on Knoeppel’s three

prior driving while intoxicated offenses, he was charged with felony DWI. See TEX. PENAL CODE

ANN. § 49.09(b)(2) (West Supp. 2014).

B.     Procedural History on the Asset Forfeiture

       On August 24, 2012, the State initiated an asset forfeiture proceeding on Knoeppel’s 1992

Chevy pickup truck, VIN 1GCEC14Z4NE164549, alleging Knoeppel used the 1992 Chevy pickup

during the commission of a felony DWI offense. On November 27, 2012, the trial court granted

summary judgment for the State. On appeal, the State conceded error and the case was remanded

to the trial court for further proceedings.      See One (1) 1992 Chevrolet Pickup, VIN

1GCEC14Z4NE164549 v. State, No. 04-13-00086-CV, 2014 WL 60928 (Tex. App.—San Antonio

Jan. 8, 2014, no pet.).

       On June 6, 2013, while represented by counsel, Knoeppel judicially confessed to the

allegations contained within the felony DWI indictment, specifically the DWI allegations of

August 18, 2012 and four prior convictions: misdemeanor convictions from July 20, 1995, and


                                              -2-
                                                                                         04-14-00260-CV


October 2, 1995, and felony convictions from March 4, 2004, and July 14, 2008. On February 13,

2014, the State filed its second motion for summary judgment relying on the following documents:

        (1)     Affidavit of San Antonio Police Officer Trevor Borth;

        (2)     Affidavit of San Antonio Police Officer Felicia Martinez;

        (3)     Certified copy of Knoeppel’s plea papers, waiver, and stipulation from his
                June 6, 2013 nolo contendere plea for the DWI offense underlying the cause
                of action;

        (4)     Certified copy of a 1995 misdemeanor DWI conviction from Bexar County;

        (5)     Certified copy of a 1995 misdemeanor DWI conviction from Travis County;

        (6)     Certified copy of a 2004 felony DWI conviction from Comal County and
                the court’s revocation of the community supervision in 2008;

        (7)     Certified copy of a 2008 felony DWI conviction from Bexar County;

        (8)     Affidavit of Carmen Ayala, the registered nurse who drew Knoeppel’s
                blood; and

        (9)     Bexar County Medical Examiner’s Office Forensic Toxicology Laboratory
                Report showing Knoeppel’s blood alcohol concentration at 0.14 g/dL.

        On March 18, 2014, the trial court again granted summary judgment in favor of the State

and this appeal ensued.

                                        SUMMARY JUDGMENT

A.      Arguments of the Parties

        Knoeppel contends that because the State’s evidence does not conform to the State’s

Original Petition, the trial court erred in granting summary judgment.

        The State counters that the State’s Original Petition comports with the State’s Motion for

Summary Judgment because the suit was founded on Knoeppel’s use of the truck during the

commission of felony driving while intoxicated. Additionally, Knoeppel judicially confessed and

stipulated to the evidence that established all of the essential elements of the State’s cause of action.


                                                  -3-
                                                                                    04-14-00260-CV


2.     Standard of Review

       “The purpose of the summary-judgment procedure is to allow the trial court to promptly

dispose of cases that involve unmeritorious claims or untenable defenses.” 2005 Honda Civic v.

State, 408 S.W.3d 528, 533 (Tex. App.—El Paso 2013, no pet.) (citing City of Hous. v. Clear

Creek Basin Auth., 589 S.W.2d 671, 678 n.5 (Tex. 1979)). The movant for traditional summary

judgment has the burden of showing that there is no genuine issue of material fact and that it is

entitled to judgment as a matter of law. See TEX. R. CIV. P. 166a(c); Mann Frankfort Stein & Lipp

Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009).

       We review a trial court’s grant of summary judgment de novo. Mann Frankfort, 289

S.W.3d at 848 (citing Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex.

2003); $24,156.00 in U.S. Currency v. State, 247 S.W.3d 739, 742 (Tex. App.—Texarkana 2008,

no pet.). “We review the evidence presented in the motion and response in the light most favorable

to the party against whom the summary judgment was rendered, crediting evidence favorable to

that party if reasonable jurors could, and disregarding contrary evidence unless reasonable jurors

could not.” Mann Frankfort, 289 S.W.3d at 848 (citing City of Keller v. Wilson, 168 S.W.3d 802,

827 (Tex. 2005)). “[W]e take as true all evidence favorable to [Knoeppel], indulging every

reasonable inference and resolving any doubts in his favor.” 20801, Inc. v. Parker, 249 S.W.3d

392, 399 (Tex. 2008) (citing Knott, 128 S.W.3d at 215). A summary judgment will only issue if

the movant meets its “burden of showing no genuine issue of material fact exists and it is entitled

to judgment as a matter of law.” Mann Frankfort, 289 S.W.3d at 848.

C.     Texas Code of Criminal Procedure Chapter 59

       Chapter 59 of the Texas Code of Criminal Procedure authorizes the forfeiture of

contraband, which is used or intended to be used in the commission of certain felonies, or proceeds


                                               -4-
                                                                                      04-14-00260-CV


derived from those felonies. See TEX. CODE CRIM. PROC. ANN. arts. 59.01(2)(A), 59.02(a) (West

Supp. 2014); State v. Silver Chevrolet Pickup VIN 1GCEC14T7YE257128 Tag No. 3TMX16, 140

S.W.3d 691, 692–93 (Tex. 2004) (citing Hardy v. State, 102 S.W.3d 123, 126–27 (Tex. 2003))

(“A civil forfeiture action is an in rem proceeding against contraband.”). “‘Contraband’ is defined

as property of any nature that is used or intended to be used in the commission of certain

enumerated felonies.” Silver Chevrolet Pickup, 140 S.W.3d at 692–93 (citing TEX. CODE CRIM.

PROC. ANN. art. 59.01(2)). In a forfeiture proceeding, the State must prove the items seized

constituted contraband and were subject to forfeiture. TEX. CODE CRIM. PROC. ANN. art. 59.05(b)

(West 2006); $132,265.00 in U.S. Currency v. State, 409 S.W.3d 17, 23 (Tex. App.—Houston [1st

Dist.] 2013, no pet.).

       The State must prove “‘a substantial connection exists between the property to be forfeited

and the criminal activity defined by the statute.’” 2005 Honda Civic, 408 S.W.3d at 533 (quoting

State v. $11,014.00, 820 S.W.2d 783, 784 (Tex. 1991)); see also $27,877.00 Current Money of the

U.S. v. State, 331 S.W.3d 110, 114 (Tex. App.—Fort Worth 2010, pet. denied). We therefore turn

to whether the State proved, as a matter of law, that no genuine issues of material fact existed as

to any of the essential elements of the State’s cause of action and that it was entitled to judgment

as a matter of law. See Mann Frankfort, 289 S.W.3d at 848.

D.     Analysis

       Elements of the State’s cause of action, as set forth in the State’s indictment and the State’s

motion for summary judgment include (1) 1992 Chevy pickup truck (2) forfeiture was pursuant to

a lawful arrest, (3) the 1992 Chevy pickup truck was used during the commission of a DWI offense,

and (4) the DWI was a felony based on Knoeppel’s prior DWI convictions.

       The record includes several officer affidavits and certified copies of Knoeppel’s prior DWI

convictions. Knoeppel’s plea papers on the underlying felony included the following:
                                                -5-
                                                                                                  04-14-00260-CV


        (1) Sworn statements of San Antonio Police Officers James Caviness, Dallas
            Wyeth, and Felicia Martinez;

        (2) Knoeppel’s signed judicial confession acknowledging “that all the allegations
            contained in the indictment are true and correct”;

        (3) Texas Department of Public Safety investigation; and

        (4) San Antonio Police Department crash report

Additionally, Knoeppel was seen driving the 1992 Chevy pickup truck and the evidence

conclusively proves that he was intoxicated at the time of the offense. The record supports a

substantial connection that the 1992 Chevy pickup truck was contraband and as such it was subject

to forfeiture. See 2005 Honda Civic, 408 S.W.3d at 533. Knoeppel’s signed judicial confession

further established the State’s proof that he was driving while intoxicated and a substantial

connection between the property and the criminal conduct.

                                                 CONCLUSION

        We conclude the State proved that the evidence demonstrated the existence of a substantial

connection between the property to be forfeited and the criminal conduct alleged to exist. See id.

The fact that the vehicle is contraband was conclusively established by Knoeppel’s signed judicial

confession. We further conclude the State proved, as a matter of law, that no genuine issues of

material fact existed as to any of the essential elements of the State’s cause of action and that it

was entitled to judgment as a matter of law. See Mann Frankfort, 289 S.W.3d at 848. Accordingly,

we affirm the trial court’s judgment. 1

                                                          Patricia O. Alvarez, Justice




1
  Because we conclude the evidence is sufficient to support the trial court’s grant of summary judgment based on the
State’s motion, we need not address the State’s alternative pleading.

                                                       -6-